DETAILED ACTION
	This office action is in response to the Applicant Election on 4/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18 - 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 9 and 12 -16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2012/0313235).
	Regarding claim 1, Chu et al. teaches a method for fabricating a microelectromechanical systems (MEMS) device, wherein the method comprises (Figures 1A -1C): processing a MEMS layer 112 on a first semiconductor substrate, the MEMS layer 112 including one or more movable structures 127/128 (Paragraph 0027) and one or more anchor structures; processing one or more first contacts 121 - 124 on the first semiconductor substrate, each first contact being processed into one of the anchor structures and being configured to bias that anchor structure (see also Paragraph 0026); processing a Complementary Metal-Oxide-Semiconductor (CMOS) integrated circuit (IC) on a second semiconductor substrate 134 (see also Paragraph 0030); processing one or more second contacts 136 - 139 on the second semiconductor substrate 134, each second contact being connected to the CMOS IC; and bonding the first semiconductor substrate 133 to the second semiconductor substrate 134 such that each first contact 121 - 124 directly contacts one of the second contacts 136 - 139 (also Paragraph 0031).
	Regarding claim 2, Chu et al. teaches that the first contacts 121 - 124 are processed to be arranged on a bonding surface of the first semiconductor substrate 133; and the second contacts 136 - 139 are processed to be arranged on a bonding surface of the second semiconductor substrate (Paragraphs 0024 and 0030).
	Regarding claim 3, Chu et al. shows that the first contacts can be processed into an oxide surface layer of the first semiconductor substrate (also Figure 2A and Paragraph 0038).
	Regarding claim 4, Chu et al. teaches that the second contacts are processed into a silicon oxide surface layer of the second semiconductor substrate (see paragraphs 0030 regarding metal traces, also paragraph 0040 teaching layer 209 is oxide).
	Regarding claim 5, Chu et al. teaches processing the MEMS layer 112, before the bonding, further includes processing a plurality of cavities surrounding the anchor structures and processing the movable structures 127/128, wherein each movable structure is arranged in at least one of the cavities, and each first contact is arranged outside the cavities and/or inside the anchor structures (see Figure 1B, steps 155 and 160).
	Regarding claim 6, Chu et al. shows that the first semiconductor substrate 133 is a cavity Silicon-on-Oxide (C-SOI) substrate (Paragraph 0015, where 101 is silicon and 102 is oxide, Paragraph 0019 where 107 is oxide and 112 is silicon) .
	Regarding claim 7, Chu et al. teaches that the processing of the MEMS layer 112 and the first contacts 121 - 124 on the first semiconductor substrate 133, respectively, is performed by CMOS compatible photo lithography and patterning (Paragraphs 0019 - 0023).
	Regarding claim 8, Chu et al. teaches after the bonding (Figure 1C, step 170b): processing one or more vias 175/176 through the first semiconductor substrate 133 onto the second semiconductor substrate 134, wherein each via is electrically connected in the second semiconductor substrate to one or more of the second contacts (Paragraphs 0033 - 0035).
	Regarding claim 9, Chu et al. teaches after the bonding: processing a sealing layer on the free surface of the first semiconductor substrate (elements 177/178 are shown to seal inside vias 175/176 also).
	Regarding claim 12, Chu et al. teaches that the sealing layer forms one or more bondpads (elements 177/178 show bondpad portions).
	Regarding claim 13, Chu et al. teaches that each bondpad is configured to contact a via through the first semiconductor substrate 133 onto the second semiconductor substrate 134, wherein the via is electrically connected in the second semiconductor substrate 134 to one or more of the second contacts (Paragraphs 0032 - 0035).
	Regarding claim 14, Chu et al. teaches that each bondpad 177/178 is configured to cover a hole into the first semiconductor substrate 133, the hole connecting the free surface of the first semiconductor substrate with a cavity of the MEMS layer 112 (through openings for 106, see also Figure 1A steps 115 - 135).
	Regarding claim 15, Chu et al. teaches that each bondpad 177/178 is configured to bias the free surface of the first semiconductor substrate 133.
	Regarding claim 16, Chu et al. teaches that the MEMS layer 112 includes an inertial sensor in which the one or more movable structures 127/128 include a proof mass and the one or more anchor structures include a sensing electrode (see Paragraphs 0012, 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2012/0313235) in view of Najafi et al. (US 6,140,144).
	Regarding claim 17, Chu et al. teaches that the inertial sensor can be a gyroscope structure (Paragraph 044) but does not specifically teach a tuning fork gyroscope.  Najafi et al. teaches (Column 9, Line 13) teaches that tuning fork gyroscopes are well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gyroscope structure of Chu et al. to be a tuning fork gyroscope since tuning fork gyroscopes were a well known type of gyroscope MEMS.

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2012/0313235) in view of Fukumitsu (WO 2019/225047).
	Regarding claim 10, Chu et al. teaches a conductive material for the sealing layer 177/178 but does not teach aluminum.  Fukumitsu teaches that aluminum is a well known material for a sealing layer (see page 6 of the translation, where layer 46 is aluminum).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use aluminum for the sealing layer of Chu et al., since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.
	Regarding claim 11, Chu et al. teaches processing one or more holes 175/176 into the first semiconductor substrate 133, each hole connecting the free surface of the first semiconductor substrate 133 with one of the cavities of the MEMS layer 112 (through openings for 106, see also Figure 1A steps 115 - 135), processing the sealing layer 177/178 such that each hole is covered.  Chu et al. does not teach that the sealing layer is processed in a vacuum or low-pressure environment.  Fukumitsu teaches that a sealing layer can be formed by vacuum deposition (see page 6 of translation, where “metal layer 46 is vacuum-deposited”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to process the sealing layer of Chu et al. in a vacuum since doing so provides less contaminants in the sealing layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (US 2013/0277777) also teaches the invention of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813